Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 1 of 6 PageID 89




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  PAULA JOHNSON-LANG,

              Plaintiff,

  v.                                    Case No. 8:21-cv-902-VMC-CPT

  FAMILY DOLLAR STORES OF
  FLORIDA, LLC,

            Defendant.
  _____________________________/

                                  ORDER

        This cause comes before the Court sua sponte. For the

  reasons set forth below, this case is remanded to state court

  for lack of subject matter jurisdiction.

  Discussion

        “Federal     courts     have      limited    subject     matter

  jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

        Plaintiff Paula Johnson-Lang initiated this slip-and-

  fall action in state court on February 11, 2021. (Doc. # 1 at

  ¶ 1). On March 16, 2021, Johnson-Lang              filed an amended


                                    1
Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 2 of 6 PageID 90




  complaint, and Defendant Family Dollar Stores of Florida,

  LLC, answered on March 26, 2021. (Id. at ¶¶ 4-5). On April

  15, 2021, Family Dollar Stores removed the case to this Court

  on the basis of diversity jurisdiction. (Id. at ¶ 6).

         When     jurisdiction        is    premised       upon     diversity      of

  citizenship,      28    U.S.C.      §    1332(a)   requires,          among   other

  things, that “the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs.” If “the

  jurisdictional      amount     is       not   facially    apparent       from   the

  complaint, the court should look to the notice of removal and

  may require evidence relevant to the amount in controversy at

  the time the case was removed.” Williams v. Best Buy Co., 269

  F.3d    1316,    1319    (11th      Cir.      2001).     When     “damages      are

  unspecified,      the    removing         party    bears        the    burden   of

  establishing the jurisdictional amount by a preponderance of

  the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

  (11th Cir. 2007).

         Here, the amended complaint does not state a specified

  damages claim. (Doc. # 1-1 at ¶ 1) (“This is an action for

  damages in excess of $30,000.00, exclusive of costs and

  fees.”). Instead, in its notice of removal, Family Dollar

  Stores relied upon a pre-suit demand letter for $225,000 to

  establish the amount in controversy. (Doc. # 1 at ¶ 10). The


                                            2
Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 3 of 6 PageID 91




  demand letter included past medical expenses of $30,274.24,

  a “conservative” estimate of future medical expenses in the

  amount    of   $24,000      to    $40,000,      and     a    number    of       other

  unspecified damage claims. (Id.).

        Upon review of Family Dollar Stores’ notice of removal,

  the Court was “unable to determine whether the amount in

  controversy has been met by Johnson-Lang’s damages claim

  without    engaging        in    heavy       speculation.”      (Doc.       #    3).

  Specifically, the Court concluded that the pre-suit demand

  letter    only     provided        sufficient         factual     support        for

  $30,274.24 in past medical expenses, falling well below the

  jurisdictional threshold. (Id.). The Court then gave Family

  Dollar    Stores      an        opportunity      to     provide       additional

  information to establish the amount in controversy. (Id.).

        Family Dollar Stores has now responded to the Court’s

  order in an attempt to establish this Court’s diversity

  jurisdiction. (Doc. # 9). But Family Dollar Stores still fails

  to show by a preponderance of the evidence that the amount in

  controversy exceeds $75,000. In its response, Family Dollar

  Stores    reiterates       its    opinion      that    the    pre-suit      demand

  letter, combined with Johnson-Lang’s past and future medical

  expenses, and Johnson-Lang’s allegation “that she suffered

  permanent or continuing . . . bodily injury” establishes that


                                           3
Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 4 of 6 PageID 92




  the amount in controversy exceeds $75,000. (Id. at ¶¶ 5-9).

  Additionally, Family Dollar Stores supplements its notice of

  removal with “uncovered additional information demonstrating

  that [Johnson-Lang’s] past medical expenses actually total

  $50,173.66.” (Id. at ¶ 8).

        However, demand letters do not automatically establish

  the amount in controversy. See Lamb v. State Farm Fire Mut.

  Auto. Ins. Co., No. 3:10-cv-615-TJC-JRK, 2010 WL 6790539, at

  *2 (M.D. Fla. Nov. 5, 2010) (explaining that demand letters

  and settlement offers “do not automatically establish the

  amount       in    controversy     for     purposes       of    diversity

  jurisdiction”); Piazza v. Ambassador II JV, L.P., No. 8:10-

  cv-1582-SDM-EAJ, 2010 WL 2889218, at *1 (M.D. Fla. July 21,

  2010) (same).

        And,    although   Family   Dollar       Stores   attempts     to   use

  Johnson-Lang’s medical provider’s opinion that she “will

  require an acromioplasty to treat her condition,” and that

  she   should      “consider   chronic     pain    management,       epidural

  steroid injections, TENS unit, and possible surgery,” as well

  as the pre-suit demand letter’s estimate of $24,000 to $40,000

  in future medical expenses, the mere possibility of future

  surgery   or      treatment   remains    too   speculative     to    support

  future medical expenses of $24,000 to $40,000. See Favors v.


                                      4
Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 5 of 6 PageID 93




  Dolgencorp, LLC, No. 14-cv-60267-KMM, 2014 WL 11775522, at *2

  (S.D. Fla. Nov. 3, 2014) (“While Defendant contends that

  Plaintiff    alleges   future    medical   expenses    ranging   from

  $114,000 to $154,000, the Court finds these estimates to be

  too speculative to establish the amount in controversy by a

  preponderance of the evidence.”); Pennington v. Covidien LP,

  No. 8:19-cv-273-VMC-AAS, 2019 WL 479473, at *1-2 (M.D. Fla.

  Feb. 7, 2019) (finding the cost of a $110,000 surgery too

  speculative as it had not yet been scheduled).

        Additionally,    Family Dollar Stores       does not provide

  sufficient detail about Johnson-Lang’s pain and suffering or

  the other unspecified damages she has allegedly experienced.

  See Nelson v. Black & Decker (U.S.), Inc., No. 8:16-cv-869-

  SCB-JSS, 2015 WL 12259228, at *3-4 (M.D. Fla. Aug. 31, 2015)

  (“[T]he Court will not engage in speculation regarding the

  value of [the plaintiff’s] pain and suffering damages.”).

        Thus, these categories of damages remain too speculative

  to include in the amount in controversy calculation and do

  not support the contention that the pre-suit demand letter

  was more than a mere negotiation tactic. See Rodriguez v.

  Family Dollar, No. 8:17-cv-1340-VMC-JSS, 2017 U.S. Dist.

  LEXIS 88594 (M.D. Fla. June 9, 2017) (remanding the case to

  state court where the amount in controversy was based on


                                    5
Case 8:21-cv-00902-VMC-CPT Document 12 Filed 04/27/21 Page 6 of 6 PageID 94




  hypothetical future medical damages and reasoning that the

  pre-suit settlement offers were mere negotiation tactics).

        In short, Family Dollar Stores has failed to persuade

  the Court that the amount in controversy exceeds $75,000. The

  only concrete damages in this case fall below $51,000 and

  insufficient    information     has   been   provided   about   other

  categories of damages. Thus, Family Dollar Stores has not

  carried its burden of establishing this Court’s diversity

  jurisdiction. The Court, finding that it lacks subject matter

  jurisdiction, remands this case to state court.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

  because the Court lacks subject matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this

  27th day of April, 2021.




                                    6
